DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 06/21/2022. Claims 1-2, 15-22 were pending. Claims 1-2 were amended. Claims 3-14 were cancelled. Claims 15-22 were new claims.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated “The outstanding Office Action concedes that neither RHEE nor NI disclose or otherwise render obvious the above-noted features of previous dependent claims 3, 4, and 5, but the Office Action alleges that ITATANI cures the deficiencies of RHEE and NI. Applicant respectfully submits that ITATANI (as well as RHEE and NI) are silent as to rotating or revolving a substrate rotates at a location below the plasma generation space while the plasma generator generates the plasma. Applicant respectfully submits that LAI fails to cure the deficiencies of RHEE, NI, and ITATANI at least because LAI is only relied upon to disclose the features of previous dependent claim 2, now cancelled.”  The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103 with respect to claim 1.  Thus, the examiner withdraws the previous ground of rejection and allows claim 1. Claims 2, 15-22 are allowed because they depend on allowed claim 1.

Allowable Subject Matter
4.	Claims 1-2, 15-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Regarding to claim 1-2, 15-22, the cited prior arts fail to disclose or suggest a substrate support on which the substrate is placed such that a horizontal center position of the substrate in the process chamber does not overlap with a horizontal center position of the resonance coil, wherein, while the plasma generator generates the plasma, the substrate rotates or revolves at a location below the plasma generation space and a relative position of the movable tap with respect to a specific point on an outer peripheral portion of the substrate is changed in combination with all other limitation in the claims
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713